People v Wayne B. (2015 NY Slip Op 00480)





People v Wayne B.


2015 NY Slip Op 00480


Decided on January 20, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 20, 2015

Tom, J.P., Saxe, Feinman, Clark, Kapnick, JJ.


13990 3971/08

[*1] The People of the State of New York, Respondent,
vWayne B., Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (William B. Carney of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Lori Ann Farrington of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered April 4, 2011, convicting defendant, after a jury trial, of assault in the third degree, adjudicating him a youthful offender, and sentencing him to a term of 45 days, concurrent with 3 years' probation, unanimously affirmed.
The verdict was based on legally sufficient evidence. The evidence supports an inference that the victim's injuries were more than mere "petty slaps, shoves, kicks and the like" (Matter of Philip A., 49 NY2d 198, 200 [1980]), and that they caused "more than slight or trivial pain" (People v Chiddick, 8 NY3d 445, 447 [2007]; see also People v Guidice, 83 NY2d 630, 636 [1994]). The victim was punched in the head and face, causing pain and swelling to his left eyebrow and right cheek, which took a week to subside, and required treatment with topical ointments (see e.g. People v Mercado, 94 AD3d 502 [1st Dept 2012], lv denied 19 NY3d 999 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 20, 2015
CLERK